 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOlympic Fruit & Produce Company and Teamsters,Chauffeurs and Helpers Union Local 378, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case19-CA-13811April 23, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on August 12, 1981,1 byTeamsters, Chauffeurs and Helpers Union Local378, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, herein called the Union, and duly served onOlympic Fruit & Produce Company, herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Acting Regional Di-rector for Region 19, issued a complaint and noticeof hearing on September 18, 1981, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1)and (3) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and complaint and notice of hearing beforean administrative law judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 24 theemployees designated and selected the Union astheir exclusive collective-bargaining representativeand that, commencing on or about July 2 and oc-curring thereafter throughout the months of Julyand August, Respondent by its general managerand its owner, Roger Howard and CarolynHoward, respectively, threatened employees thatthey would close or burn down the business due tothe employees' organizing activities, and threatenedemployees with discharge or replacement becausethey engaged in these and related activities. In ad-dition, the complaint alleges that Respondent issueda written warning to employee Robert Petrozzi,and granted employees a wage increase and an op-portunity to participate in a group dental insuranceplan to discourage union activity.Respondent failed to file an answer to the com-plaint or request an extension of time for filing ananswer, but orally informed counsel for the Gener-al Counsel that it possibly was declaring bankrupt-cy.On October 22, counsel for the General Counselfiled directly with the Board a Motion for Sum-mary Judgment, with exhibits attached, for failure' All dates are in 1981 unless otherwise indicated.261 NLRB No. 52to file an answer. Subsequently, on October 30, theBoard issued an order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. Respondent thereafterfailed to file a response to the Notice To ShowCause and, therefore, the allegations in the Motionfor Summary Judgment stand uncontroverted. OnDecember 1, the General Counsel was served witha "notification of Bankruptcy Proceedings andStay" issued by a bankruptcy court relating to Re-spondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent specifically stated that unless ananswer was filed to the complaint within 10 daysfrom the service thereof "all of the allegations inthe complaint shall be deemed to be admitted to betrue and may be so found by the Board." More-over, according to the uncontroverted allegationsof the Motion for Summary Judgment counsel forthe General Counsel thereafter further advised Re-spondent, orally and in writing, of its obligation tofile an answer. As noted above, Respondent failedto file an answer or to respond to the Notice ToShow Cause.Respondent's oral communication to the GeneralCounsel that it was considering declaring bankrupt-cy does not constitute good cause for Respondent'sfailure to file a timely answer within the meaningof Section 102.20 of the National Labor Relations322 OLYMPIC FRUIT & PRODUCE COMPANYBoard Rules and Regulations. See Evans ExpressCompany, Inc., and Intercontinental Systems, Inc.,232 NLRB 655 (1977). Further, the institution ofbankruptcy proceedings does not deprive theBoard of jurisdiction or authority to entertain andprocess an unfair labor practice case to its final dis-position. A restraining order issued by a court ofbankruptcy staying all judicial proceedings againstRespondent does not control this proceeding. SeeRalph Schaffner, an Individual d/b/a Schaffner Con-struction Co., 252 NLRB 967 (1980), and cases citedtherein. See also Section 15 of the National LaborRelations Act, as amended. As Respondent hasfiled no answer within 10 days from the service ofthe complaint and as no good cause for the failureto do so has been shown, in accordance with therule set forth above, the allegations of the com-plaint herein are deemed admitted and are found tobe true. Accordingly, we grant the General Coun-sel's Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a Washington corporation, engaged in thebusiness of wholesale distribution of fruit and pro-duce, with a place of business located at Tenino,Washington. During the past calendar year, Re-spondent, in the course and conduct of its businessoperations, sold and shipped goods and materials orprovided services from its facilities within the Stateof Washington to customers outside the said State,or to customers within said State, which customerswere themselves engaged in interstate commerce,both valued in excess of $50,000. During the sameperiod, Respondent also purchased and receivedgoods and materials valued in excess of $50,000 di-rectly from points located outside the State ofWashington or from suppliers within said Statewhich in turn obtained goods and materials directlyfrom sources outside said State.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs and Helpers Union Local378, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The 8(a)(1) ViolationsOn or about June 24, a majority of the employ-ees of Respondent designated the Union as theirrepresentative for the purpose of collective bar-gaining with Respondent in the following appropri-ate unit:All drivers and warehousemen employed byRespondent at the facility, excluding officeclerical employees, professional employees,guards and supervisors as defined in the Actand all other employees.The Union continues to be such exclusive repre-sentative within the meaning of Section 9(a) of theAct.On or about July 2, and occurring thereafterthroughout the months of July and August, Re-spondent, by its general manager, Roger Howard,made repeated threats to employees that he wouldclose or burn down the business in response to theemployees' organizing activities, and threatenedemployees that a former employee identified byHoward as responsible for the union organizingeffort was a "marked man" if seen by him. Howardalso threatened an employee with discharge in re-taliation for his having given to a Board agent in-formation relating to this proceeding, and told anemployee that Respondent had paid off people in"the upper echelons" to see to it that there wouldnever be a union in the business. Finally, Howardripped down an NLRB election notice in the pres-ence of an employee. Respondent's owner, CarolynHoward, also threatened an employee with Re-spondent's closure and threatened to change oneunit employee to a managerial position and replacethe other with a relative of management should theUnion win the election.Accordingly, we find that, by the aforesaid actsand conduct, Respondent has interfered with, re-strained, and coerced and is interfering with, re-straining, and coercing its employees in the exer-cise of the rights guaranteed them in Section 7 ofthe Act, and thereby has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(aXl1) and Section 2(6) and (7) of theAct.B. The 8(a)(3) ViolationsOn July 2 Respondent offered and instituted payincreases for its employees and thereafter offeredemployees an opportunity to participate in a groupdental insurance plan not theretofore available tothem. On August 29 Respondent issued a formalwarning letter to employee Robert Petrozzi stating323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Petrozzi had threatened General ManagerHoward with voting to bring in the Union and fur-ther stating that such threats would not be tolerat-ed and would lead to immediate dismissal. Theabove-described conduct was motivated in wholeor substantial part for the purpose of discouragingmembership or support for the Union.Accordingly, we find that, by the acts describedabove, Respondent has discriminated, and is dis-criminating, against employees in regard to the hireand tenure and terms and conditions of employ-ment of its employees, thereby discouraging mem-bership in a labor organization, and has engaged in,and is engaging in, unfair labor practices violativeof Section 8(a)(3) and (1) of the Act affecting com-merce within the meaning of Section 2(6) and (7)of the Act.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act, weshall order that Respondent cease and desist there-from and take certain affirmative action designedto effectuate the policies of the Act.The General Counsel had alleged that the courseof conduct engaged in by Respondent precludesthe holding of a fair election among the employeesin the above-described appropriate unit and thatthese unfair labor practices are so serious and sub-stantial in character and effect as to warrant theentry of a remedial bargaining order. Accordingly,the General Counsel requests that Respondent berequired to recognize and bargain with the Unionas the exclusive collective-bargaining representativeof its employees in the above-described unit, retro-active to July 2, 1981.It has long been established that the threat ofloss of employment and the threat of plant closure,all of which occurred repeatedly herein, are likelyto have a lasting inhibitive effect on a substantialpercentage of the work force, and therefore areconsidered "hallmark" violations which supportthe issuance of a bargaining order. See RichlandCo. & Assoc., Division of McDonald Construction,Inc., 256 NLRB 111 (1981). In view of such repeat-ed threats and other unlawful conduct we shallgrant the General Counsel's request for a bargain-ing order. Accordingly, in order to insure that theemployees in the appropriate unit will receive theservices of their selected bargaining agent for theperiod provided by law, we conclude that Re-spondent should be required to recognize and bar-gain upon request with the Union as of July 2,1981, the date Respondent embarked on its courseof unlawful conduct which prevented the determi-nation of the Union's majority status by a fair elec-tion. 2The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. The Respondent, Olympic Fruit & ProduceCompany, is an employer within the meaning ofSection 2(6) and (7) of the Act.2. Teamsters, Chauffeurs and Helpers UnionLocal 378, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.3. By threatening employees with closure orburning of its fruit and produce business, as a resultof the employees' organizing activities, Respondentviolated Section 8(a)(1) of the Act.4. By threatening its employees that a formeremployee identified by Respondent as responsiblefor the union organizing effort was a "markedman," Respondent violated Section 8(a)(1) of theAct.5. By threatening an employee with discharge inretaliation for his having given information relatingto this proceeding to a Board agent, Respondentviolated Section 8(a)(1) of the Act.6. By threatening change of one unit employeeto a managerial position and replacement of theother with a relative of management should theUnion win the election, Respondent violated Sec-tion 8(a)(1) of the Act.7. By telling an employee that Respondent hadpaid off people to see to it that there would neverbe a union in the business, Respondent violatedSection 8(a)(1) of the Act.8. By ripping down a National Labor RelationsBoard election notice, Respondent violated Section8(a)(1) of the Act.9. By issuing a formal warning letter to employ-ee Robert Petrozzi which stated that his threats tobring in the Union would lead to his immediate dis-missal, Respondent violated Section 8(a)(3) and (1)of the Act.10. By granting its employees a wage increase inthe midst of the employees' organizing campaign,Respondent violated Section 8(a)(3) and (1) of theAct.11. By granting its employees the opportunity toparticipate in a group dental insurance plan, Re-spondent violated Section 8(a)(3) and (1) of theAct.' Beasley Energy, Inc., d/b/a Peaker Run Coal Company, Ohio Division#1, 228 NLRB 93 (1977). See also Glengarry Contracting Industries, Inc.,258 NLRB 1167 (1981).324 OLYMPIC FRUIT & PRODUCE COMPANY12. These unfair labor practices were so inde-pendent, substantial, and pervasive they preclude afair election and warrant an order to bargain.13. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Olympic Fruit & Produce Company, Tenino,Washington, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Threatening its employees with the shutdownor burning of its fruit and produce operation if theemployees select Teamsters, Chauffeurs and Help-ers Union Local 378, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, as their collective-bargaining agent.(b) Threatening its employees that a former em-ployee identified by Respondent as responsible forthe union organizing effort was a "marked man."(c) Threatening an employee with discharge inretaliation for his having given information relatingto this proceeding to a Board agent.(d) Threatening the change of one unit employeeto a managerial position and replacement of theother with a relative of management should theUnion win the election.(e) Telling its employees that Respondent hadpaid off people to see to it that there never wouldbe a union in the business.(f) Ripping down any National Labor RelationsBoard notice.(g) Issuing warning letters to any of its employ-ees which state that their threats to bring in theUnion would lead to their immediate dismissal.(h) Granting its employees a wage increase andthe opportunity to participate in a group dental in-surance plan for the purpose of discouraging theirunion activity; provided, however, that nothingherein shall be construed as requiring Respondentto vary or abandon any economic benefit or anyterm or condition of employment which it hasheretofore established.(i) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Recognize and, upon request, bargain withthe above-named labor organization as the exclu-sive representative of all employees in the appro-priate unit with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement. The bar-gaining unit is:All drivers and warehousemen employed byRespondent at the facility, excluding officeclerical employees, professional employees,guards and supervisors as defined in the Actand all other employees.(b) Expunge from its files Respondent's formalwarning letter to employee Robert Petrozzi whichstated that Petrozzi's threats to bring in the Unionwould lead to his immediate dismissal, or any otherreference with respect thereto; and notify him inwriting, that this has been done and that Respond-ent's unlawful conduct will not be used as a basisfor future personnel actions concerning him.(c) Post at its Tenino, Washington, premisescopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 19, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 19,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with theshutdown or burning of our fruit and produceoperation if the employees select Teamsters,Chauffeurs and Helpers Union Local 378, In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,or any other labor organization, as their col-lective-bargaining representative.325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten employees that aformer employee identified as responsible forthe union organizing effort is a "marked man."WE WILL NOT threaten employees with dis-charge in retaliation for their having given in-formation to a Board agent.WE WILL NOT threaten employees withchange of one unit employee to a managerialposition and replacement of the other with arelative of management should the Union winthe election.WE WILL NOT tell employees that we hadpaid off people to see to it that there wouldnever be a union in the business.WE WILL NOT remove National Labor Rela-tions Board notices.WE WILL NOT issue warning letters to anyemployee which state that their threats tobring in the Union would lead to their immedi-ate dismissal.WE WILL NOT grant employees a wage in-crease and the opportunity to participate in agroup dental insurance plan for the purpose ofdiscouraging their union activity or undermin-ing and dissipating the Union's majority; pro-vided, however, that nothing herein requiresus to vary or abandon any economic benefit orany term or condition of employment whichwe have heretofore established.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise and enjoyment of rights guaranteed themby Section 7 of the National Labor RelationsAct, as amended.WE WILL recognize and, upon request, bar-gain collectively with Teamsters, Chauffeursand Helpers Union Local 378, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the ex-clusive representative of the employees foundherein to constitute an appropriate unit, and, ifan understanding is reached, embody suchagreement in a written signed contract. Thebargaining unit is:All drivers and warehousemen employed bythe Employer at its facility, excluding officeclerical employees, professional employees,guards and supervisors as defined in the Actand all other employees.WE WILL expunge from our files our formalwarning letter to employee Robert Petrozziwhich states that Petrozzi's threats to bring inthe Union will lead to his immediate dismissal,or any other reference in respect thereto, andnotify him, in writing, that this has been doneand that our unlawful conduct will not be usedas a basis for future personnel actions concern-ing him.OLYMPIC FRUIT & PRODUCE COMPA-NY326